Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event. Memorandum; Under the pleadings and the proof plaintiff fairly presented questions of fact for jury consideration both as to wrongful physical injury and damage, A prima facie case was made out whether the action be regarded generally as in trespass against the person or technically as a malpractice action, (Benson v. Dean, 232 N. Y. 52, 58.) All concur. (The judgment dismissed the complaint in an action for personal injuries resulting from malpractice.) Present—'Sears, P. J,, Taylot, Edgcomb, Thompson and Lewis, JJ,